 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JODI ROCEL MEYER, an individual                     Case No.: 19-cv-1894 JLS (BLM)
12                                                       ORDER DISMISSING CASE
                                        Plaintiff,
13
     v.
14
     ANDREW M. SAUL, Commissioner of
15   Social Security,
16
                                      Defendant.
17
18
19         On May 6, 2021, the Court issued an Order (“Order,” ECF No. 10) directing Plaintiff
20   Jodi Rocel Meyer, proceeding pro se and in forma pauperis, to show cause why this action
21   should not be dismissed for failure to serve the United States Attorney for this District.
22   The Court noted that, although Plaintiff successfully effected service on the Social Security
23   Administration Office and the U.S. Attorney General’s Office, Plaintiff did not direct the
24   U.S. Marshal to effect service on the United States Attorney for the Southern District of
25   California pursuant to Federal Rule of Civil Procedure 4(i). Order at 1. The Court reissued
26   a summons and forwarded it to Plaintiff along with a blank U.S. Marshal Form 285. Id. at
27   2. The Court ordered Plaintiff to “file[] proof that service of the summons and complaint
28   was effectuated on the United States Attorney for the Southern District of California.” Id.
                                                     1

                                                                                19-cv-1894 JLS (BLM)
 1   The Court warned that failure to comply with the Order within forty-five (45) days will
 2   result in dismissal of this action without prejudice. Id. Although more than forty-five days
 3   have elapsed since the electronic docketing of the Order, Plaintiff has failed to comply with
 4   the Order.
 5         Accordingly, the Court DISMISSES WITHOUT PREJUDICE this action for
 6   failure to serve and failure to comply with the Order. The Clerk of the Court SHALL
 7   CLOSE the file.
 8         IT IS SO ORDERED.
 9   Dated: June 23, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2

                                                                                19-cv-1894 JLS (BLM)
